Citation Nr: 1538060	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent, from June 1, 2009, to January 24, 2013, and in excess of 40 percent thereafter for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which decreased the separate rating for radiculopathy of the left lower extremity from 10 percent to noncompensable, June 1, 2009.  

In May 2011, the Veteran testified at a Board hearing held at the RO before a Veterans Law Judge; a transcript of that hearing has been associated with the record on appeal.

In a November 2013 decision, the Board granted a rating of 20 percent from June 1, 2009, to January 24, 2013 for the Veteran's service-connected radiculopathy of the left lower extremity, but denied a rating in excess of 20 percent prior to January 24, 2013, and in excess of 40 percent thereafter.  Such decision also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was ultimately granted in a December 2014 rating decision.

Thereafter, the Veteran appealed the decision regarding the evaluation of his radiculopathy of the left lower extremity to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2013 decision to the extent that it denied ratings in excess of 20 percent from June 1, 2009, to January 24, 2013, and in excess of 40 percent thereafter.  The Court granted the JMR in an April 2015 Order.  Therefore, this case returns to the Board for further consideration.

In June 2015, the Board notified the Veteran that the VLJ who conducted the hearing was no longer employed by the Board.  The Veteran was informed that he was entitled to another hearing before a VLJ.  However, if he did not respond to such letter within 30 days, the Board would assume that he did not want another hearing.  As the Veteran did not respond to such letter, the Board has assumed that the Veteran does not wish to have another hearing.

In an April 2015 correspondence, the Veteran claimed entitlement to service connection for a heart disorder due to herbicide exposure and a right knee disorder as secondary to his service-connected lumbosacral strain.  In June 2015, the Veteran filed a claim for service connection and a temporary total evaluation as a result of surgery for a right knee disorder.  Finally, in July 2015, the Veteran claimed entitlement to an increased rating for posttraumatic stress disorder, and service connection on a secondary basis for left knee and right hip disorders.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that in July 2015, the Veteran submitted additional evidence consisting of  private treatment records referable to his radiculopathy of the left lower extremity.  In connection with such submission, he specifically requested that his case be remanded to the AOJ for initial consideration.  Under these circumstances, the Board has no choice and must remand this matter to the AOJ for consideration of the newly received evidence in the first instance and issuance of a supplemental statement of the case reflecting such consideration.  See 38 C.F.R. § 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence submitted in July 2015 by the Veteran.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



